Citation Nr: 1819708	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  		)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for a cervical spine disability.

2.  Entitlement to an initial rating higher than 10 percent prior to March 16, 2016, higher than 20 percent between March 16, 2016, and October 3, 2017, and higher than 10 percent beginning October 4, 2017, for a lower back disability.
 
3.  Entitlement to an initial rating higher than 20 percent prior to October 4, 2017, and higher than 30 percent beginning October 4, 2017, for a right shoulder disability.

4.  Entitlement to an initial rating higher than 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1987 to January 1995 and from June 1999 to April 2011.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims has been transferred to the RO in Lincoln, Nebraska.

The May 2012 rating decision on appeal granted service connection for a cervical spine disability, a lower back disability, a right shoulder disability, and a left shoulder disability.  Initial ratings of 20 percent, 10 percent, 10 percent, and 10 percent were assigned, respectively, with each rating effective April 29, 2011.  

In an April 2016 rating decision, the Veteran's lower back rating was increased from 10 percent to 20 percent, effective March 16, 2016.  In a September 2017 rating decision, the Veteran's right and left shoulder ratings were each increased from 10 percent to 20 percent, effective April 29, 2011.  In an October 2017 rating decision, the Veteran's lower back rating was decreased from 20 percent to 10 percent, effective October 4, 2017, and his right shoulder rating was increased from 20 percent to 30 percent, effective October 4, 2017.  As such, the Board has recharacterized the claims on appeal as reflected on the title page.

The Board remanded this case for additional development in May 2015 and June 2017.  In its June 2017 remand, the Board noted the Veteran had filed a Notice of Disagreement with a December 2012 rating decision that denied his claim of service connection for chronic fatigue syndrome.  As such, the Board instructed the (Agency of Original Jurisdiction) AOJ to issue a Statement of the Case (SOC) addressing this issue.  An SOC was issued in July 2017 but to date the Veteran has not filed a substantive appeal so this issue is no longer before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its June 2017 remand, the Board noted that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  

In its remand, the Board found the VA examination reports of record did not include range of motion testing of the Veteran's cervical spine, low back or bilateral shoulders that complied with the Court's holding in Correia.  As such, the Board remanded the Veteran's claims for additional VA examinations.  The examiner or examiners were instructed to conduct range of motion testing of the Veteran's cervical spine, lower back, and bilateral shoulders in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner or examiners determined it was not possible to make the requested findings, they were instructed to explain why.  In accordance with the Board's remand, the Veteran was afforded VA examinations to address his cervical spine, low back, and bilateral shoulder disabilities in October 2017.  Unfortunately, upon review, the VA examiner did not conduct range of motion testing in both weight-bearing and non-weight-bearing, and did not conduct range of motion testing in both active and passive motion.  As such, the Board finds that a remand is warranted in order to afford the Veteran additional VA examinations.  The examiner will be instructed to conduct the examination(s) in such a way as to comply with the Court's holding in Correia. 

Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court subsequently held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, the Board finds that new VA examinations should be provided addressing the Veteran's cervical spine, low back, right shoulder and low back disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of the Veteran's care for his low back, cervical spine and shoulder disabilities.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his low back, cervical spine and shoulder symptoms and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his current severity of his service-connected cervical spine, low back, and bilateral shoulder disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine, cervical spine and bilateral shoulder pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

